Exhibit 99.4 Baxter International Inc. Synovis and Baxter: Saving and Sustaining Lives - Together December 13, 2011 Baxter Confidential - For Internal Use Only 1 Our Discussion Today •An Introduction to Baxter •Our Common Values •Strategic Fit •What Happens Next •Discussion and Q&A Baxter Confidential - For Internal Use Only 2 Trust, Mutual Respect, High Communication and a Spirit of Cooperation What Synovis Stands For… Baxter Confidential - For Internal Use Only 3 What Baxter Stands For… Saving and Sustaining Lives Worldwide Baxter Confidential - For Internal Use Only 4 Introducing Baxter Baxter is a global, diversified healthcare company applying innovative science to develop specialty therapeutics and medical products that save and sustain patients’ lives. Every day, our products and services help treat thousands of people around the world with some of the most complex medical conditions — like hemophilia, immune disorders, end-stage kidney disease, or challenging surgical procedures. Baxter Confidential - For Internal Use Only 5 Global Healthcare Company •Approximately 48,000 employees in more than 60 countries •Manufacturing facilities in 27 countries •Products sold in more than 100 countries •More than half of sales and earnings come from outside the United States Baxter is an international company with a strong global brand and broad geographic reach: Baxter Confidential - For Internal Use Only 6 At Baxter… • Recognized and trusted worldwide • A preferred partner in improving the quality of and access to healthcare • An innovator in science and technology • Committed to quality and excellence • Focused on sustained financial strength • A rewarding place to work and develop • A socially responsible member of our communities …We aspire to build a truly great company by being: Baxter Confidential - For Internal Use Only 7 Baxter - 80 Years Strong •Strong values-based culture; based in Midwest •Significant R&D investment •Passionate team with significant depth of talent and expertise •Extensive global presence and network •Global brand equity that is highly respected throughout the industry •Significant global capabilities in manufacturing, distribution and direct selling •Strong patient and customer relationships •Solid scientific and technological expertise Baxter Confidential - For Internal Use Only 8 Diversified Portfolio and Expertise •Diversified healthcare model provides competitive advantage and enhances company’s ability to innovate •Broad portfolio of medical devices, biotechnology and pharmaceutical products and therapies •Diverse technology platforms across the organization are leveraged to create unique products to address unmet medical needs •Core technical competencies include drug delivery, medical plastics, protein development and manufacturing, separation and purification, and sterilization BioScience Medical Products Baxter Confidential - For Internal Use Only 9 BioScience Business 2010 Sales: $5.7 billion Baxter has been working in specialty biologic therapies for 80 years, and is a market leader in the areas of blood-based disorders for hemophilia and biotherapeutics for immune deficiencies and other conditions. Baxter’s BioScience franchises: •Hemophilia •BioTherapeutics •BioSurgery •Vaccines Baxter Confidential - For Internal Use Only 10 BioScience Business Product Offerings BioScience produces recombinant and plasma-based therapies that are used to treat: •Hemophilia and other bleeding disorders •Immune disorders •Hypoalbuminemia and hypovolemia •Alpha-1 antitrypsin deficiency •Vaccines for seasonal and pandemic influenza, tick-borne encephalitis, and meningococcal C meningitis BioScience also produces: Baxter Confidential - For Internal Use Only 11 BioScience’s Mission is Built Upon our Strengths as an Organization We deliver innovative specialty therapies through strong, global brands that improve patients’ lives Baxter Confidential - For Internal Use Only 12 BioSurgery Franchise - Key Products FLOSEAL Gelfoam Plus TISSEEL Hemostasis (stop bleeding) Tissue Sealing Tissue Fixation COSEAL ACTIFUSE ARTISS Tissue Healing TACHOSIL Baxter Confidential - For Internal Use Only 13 Baxter BioSurgery •Strong growth and global presence •Commercial expertise •Investing for the future Baxter Confidential - For Internal Use Only 14 Synovis Strengths •Synovis has a solid business with 26-year track record •Synovis’ deep insights in biological material technology and surgical medical devices •Synovis’ product mix is complementary to Baxter’s commercial product line and technical capabilities in the BioSurgery space Baxter Confidential - For Internal Use Only 15 Questions? Baxter Confidential - For Internal Use Only 16 Proxy Information In connection with the proposed acquisition and required shareholder approval, Synovis will file with the U.S.
